Name: Commission Regulation (EC) No 531/1999 of 11 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities12. 3. 1999 L 63/11 COMMISSION REGULATION (EC) No 531/1999 of 11 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 12 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 12. 3. 1999L 63/12 ANNEX to the Commission Regulation of 11 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 72,5 204 38,0 624 174,5 999 95,0 0707 00 05 068 160,7 999 160,7 0709 10 00 220 276,6 999 276,6 0709 90 70 052 113,9 204 154,8 999 134,4 0805 10 10, 0805 10 30, 0805 10 50 052 60,4 204 47,9 212 46,5 600 50,0 624 48,7 999 50,7 0805 30 10 052 46,6 600 86,1 999 66,3 0808 10 20, 0808 10 50, 0808 10 90 388 102,8 400 82,1 404 72,4 508 89,0 512 92,7 528 91,8 720 95,2 728 95,7 999 90,2 0808 20 50 052 122,9 388 70,4 400 79,8 512 64,4 528 70,8 624 71,0 999 79,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.